DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 8-20 in the reply filed on 2/10/2021 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/18/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-15 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawahara et al. US 9299830.

Re claim 8, Kawahara teaches a method of forming a semiconductor device (fig1), comprising: 
acquiring a substrate (102, fig2A, col2 line 54) having a top surface (140, fig2A, col3 line 55-60) and a bottom surface (surface of 102 in contact with 106, fig2A) located opposite from the top surface, the substrate having a semiconductor material (col2 line 45-50) between the top surface and the bottom surface; 
forming a trench (110, fig2A, col2 line 56) in the substrate into the semiconductor material from the top surface; 
forming a shield liner (148, 150, fig2B, col4 line 45-55) in the trench on a surface of the semiconductor material (top surface facing 152, fig2B), the shield liner being electrically non-conductive (148, 150 as silicon oxide, col4 line 45-55); 
forming a shield (152, fig2B, col4 line 66) of a metal oxide semiconductor (MOS) transistor (104, fig1, col2 line 50) in the trench on the shield liner, the shield being electrically conductive (152 as polysilicon, col4 line 66); 
removing a portion of the shield from the trench from the top surface (etch 152 and form 122, fig2C, col5 line 10-15), so that the shield extends toward the top surface of the substrate at a contact portion of the shield (144, fig1, col3 line 60), the contact portion having an angled surface extending toward the top surface of the substrate (122 with a L shape, fig1); 
forming a shield isolation layer (154/126, fig1 and 2E, col5 line 50-55) on the shield, the shield isolation layer covering the angled surface of the contact portion of the shield (126, fig1), the shield isolation layer being electrically non-conductive (126 as silicon dioxide, col5 line 45-55), wherein the 
forming a gate dielectric layer (118, fig2H, col6 line 11) of the MOS transistor in the trench on the semiconductor material; and 
forming a gate (120, fig2J, col6 line 32) of the MOS transistor in the trench, the gate contacting the gate dielectric layer (118, fig2H, col6 line 11), the gate being separated from the angled surface of the contact portion of the shield by the shield isolation layer (126 formed between 120 and 122, fig1).
Re claim 9, Kawahara teaches the method of claim 8, wherein forming the shield isolation layer includes forming a conformal layer (154/126, fig1 and 2E, col5 line 40-50) covering the angled surface of the contact portion of the shield, the conformal layer being electrically non-conductive (154 as silicon dioxide, col5 line 40-50).
Re claim 10, Kawahara teaches the method of claim 9, wherein forming the shield isolation layer (154/126, fig1 and 2E, col5 line 40-50) includes forming an etch mask (124, fig2F, col5 line 60) over the conformal layer (154/126, fig1 and 2E, col5 line 40-50).
Re claim 11, Kawahara teaches the method of claim 10, wherein forming the shield isolation layer includes removing the conformal layer where exposed by the etch mask using aqueous buffered hydrofluoric acid (blanket oxide etch back process of 154 with buffered hydrofluoric acid, fig2G, col 30-35 and 66).
Re claim 12, Kawahara teaches the method of claim 8, wherein forming the shield liner includes forming a first liner (148, fig2B, col5 line 41) on the semiconductor material by a thermal oxidation process (col5 line 41).
Re claim 13, Kawahara teaches the method of claim 12, wherein forming the shield liner includes forming a second liner (150, fig2D, col4 line 50) on the first liner using a thermal chemical vapor deposition (CVD) process using tetraethyl orthosilicate (TEOS) (col 55-65).
Re claim 14, Kawahara teaches the method of claim 8, wherein forming the shield isolation layer leaves a portion of the shield liner in the trench on the semiconductor material (fig2D).
Re claim 15, Kawahara teaches the method of claim 8, further including removing at least a portion of the shield liner (148, 150, fig2B, col4 line 45-55) from the trench where exposed by the shield (152/122, fig2B, col4 line 66), after removing the portion of the shield from the trench (fig2C), and prior to forming the shield isolation layer (fig2E).
Re claim 18, Kawahara teaches the method of claim 8, wherein forming the gate includes forming polycrystalline silicon (156, fig2I, col6 line 21) in the trench on the gate dielectric layer.
Re claim 19, Kawahara teaches the method of claim 8, wherein: removing the portion of the shield liner (148, 150, fig2B, col4 line 45-55) forms a groove along the angled surface (space holding 126 between 122 and 124, fig1 and 2D-2F), between the contact portion of the shield and the semiconductor material; and forming the shield isolation layer (154/126, fig1 and 2E, col5 line 50-55) fills the groove with dielectric material (fig1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kawahara et al. US 9299830 in view of Yu et al. US 6649535.

Re claim 16, Kawahara does not explicitly show the method of claim 8, wherein forming the shield isolation layer includes heating the shield isolation layer at a temperature above 800 oC.
Kawahara teaches densify layer 154 with an anneal step.
Yu teaches an anneal procedure performed at 500-1100C to remove contaminants and achieve high quality silicon dioxide layer (col3 line 40-55).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kawahara and Yu to anneal the device after formation of 154 in fig2G and before forming thermal oxide 118 to achieve high quality silicon dioxide layer 118 as gate dielectric (Yu, col3 line 40-55). Given the teaching of the references, it would have been obvious to determine the optimum anneal temperature. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is not inventive to discover optimum or workable ranges by routine experimentation. Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 f.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Re claim 17, Kawahara teaches the method of claim 16, wherein heating the shield isolation layer is performed concurrently with forming the gate dielectric layer (anneal device to remove contaminants in forming thermal oxide gate dielectric 118).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kawahara et al. US 9299830 in view of Wenham et al. US 2009/0007962.

Re claim 20, Kawahara does not explicitly show the method of claim 8, wherein forming the shield isolation layer is performed using an additive process.
Wenham teaches using ink-jet printing process to form silicon dioxide with good electrical isolation ([52]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kawahara and Wenham to use ink-jet printing in the process to achieve better control of the dielectric material being formed and good electrical isolation (Wenham, [52]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384.  The examiner can normally be reached on Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/XIAOMING LIU/Examiner, Art Unit 2812